Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Applicant is reminded that their duty to disclose extends only to those documents which may be material to patentability.  Of the numerous references that the Examiner was compelled to consider, only a very small fraction of the total could possibly have conceived of as possibly germane to the patentability of the claims.  Indeed, very few of them made any reference whatsoever to an adhesive or a method of bonding substrates together, let alone a teaching of an adhesive bearing some compositional resemblance to the glue referenced in independent claims 1, 13, and 18.  The vast majority of the references identified in the IDS were directed to devices that ostensibly include as a component a vapor cell, and the utility of said devices.  Production methods for assembly of the vapor cell, where recited, were hardly ever disclosed thus begging the question of how Applicant could possibly have deemed these references as pertinent to the goal of familiarizing the Examiner with the most salient information.  Contrary to this objective, the Examiner was burdened with reviewing the subject matter of perhaps a couple hundred references or more of which virtually none were the least bit germane to the patentability of the instant invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al., U.S. Patent # 5,181,417.
	Applicant is directed to column 11, lines 2-52, but especially lines 37-52, where an aluminum trialkoxide compound is applied by a spin-coating techniques to the surfaces of a first and second sapphire substrate.  The adhesive-coated surfaces are then mated together and subjected to heating.  Column 11, lines 60-62 indicated that tetraethyl orthosilicate may be substituted for the aluminum alkoxide.
Claims 1, 4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoyama et al., U.S. Patent # 5,030,699.
	Applicant is directed to the subject matter of the abstract and of Example 7.  The abstract discloses an adhesive composition comprising organosilicon oligomers/polymers in possession of silicon-bound alkoxy group/hydroxyl groups though which reaction of a cured product derived therefrom may form bonds to substrates such as glass panels and aluminum sheets.  Example 7 does not make clear whether the adhesive first applied to the glass surface, to the aluminum sheet surface, or both prior to being mated together but column 6, lines 11-20 contemplates each of these possibilities.  Heating to remove volatiles and promote curing/reaction of the aforementioned adhesive functional groups with the substrate surfaces is also mentioned in this same passage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al., U.S. Patent # 5,030,699.  Although the formation of a multi-layered construct involving two glass substrates and the adhesive composition summarized in the reference is not exemplified, one is rendered obvious by the teachings in the paragraph bridging columns 5 and 6.  
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 12-20 are allowable because the Examiner saw no evidence that it had previously been contemplated to employ a silicon-, aluminum, or aluminosilicon-based adhesive in the construction of a vapor cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


March 25, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765